Title: To Thomas Jefferson from John Dawson, 12 March 1805
From: Dawson, John
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Fredericksburg March 12. 1805
                  
                  I have heard that Genl. Hull will not act as the Governor of Michigan—shoud that be the case, and you deem me qualified to fill that office, I will attempt to discharge its duties to the utmost of my powers.
                  With much respect Your friend
                  
                     J Dawson 
                     
                  
               